


110 HR 1365 IH: Corporate AMT Repeal
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1365
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2007
			Mr. English of
			 Pennsylvania (for himself, Mr. Sam
			 Johnson of Texas, Mr.
			 Sessions, Mr. Davis of
			 Kentucky, Mr. Bishop of
			 Utah, Mr. Gary G. Miller of
			 California, Mr. Jordan of
			 Ohio, Mr. Simpson,
			 Mrs. Musgrave,
			 Mr. Conaway, and
			 Mr. Doolittle) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  alternative minimum tax on corporations.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate AMT Repeal.
		2.Repeal of
			 alternative minimum tax on corporations
			(a)In
			 generalSubsection (a) of section 55 of the Internal Revenue Code
			 of 1986 (relating to alternative minimum tax imposed) is amended by adding at
			 the end the following new flush sentence:
				
					Except in
				the case of a corporation, no tax shall be imposed by this section for any
				taxable year beginning after December 31, 2006, and the tentative minimum tax
				for any such taxable year of any taxpayer which is a corporation shall be zero
				for purposes of this
				title..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
